Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered. Applicant amended claims 8, 16 – 17, 20 – 21, 28, cancelled claims 10 – 11, 14 – 15, 18 – 19, 22 – 27, added claim 29; claims 8 – 9, 12 – 13, 16 – 17, 20  - 21, 28 – 29 are pending in this application.

Specification
An amended specification was received on 5/24/2022. The amended specification is accepted and the objection to the specification is withdrawn.

Allowable Subject Matter
Claim 8 – 9, 12 – 13, 16 – 17, 20 – 21 and 28 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Paragraphs  28 - 30 of the specification state respectively “[b]ecause the guide grooves 421a, 421b respectively engage with the engagers 251a, 251b movably in the direction of the rotation axis, the regulation member 4 can be disposed movably in the axial direction with respect to the rotary shaft 3”, “because the rotary drive of the regulation member 4 is regulated, the regulation member 4 is configured to lock the rotation of the rotary shaft 3 when the first fitting hole 422 is fitted in the fitter 33” and “the regulation member 4 moves in the direction of the base end of the rotary shaft 3 and the first fitting hole 422 consequently comes out from the fitter 33 to move to the location of the shaft portion 31, the rotation regulation on the rotary shaft 3 by the regulation member 4 is eliminated, thereby allowing the rotary shaft 3 to rotate.” Examiner is interpreting the limitation “rotary drive of the regulation member about a rotation axis of the rotary shaft being regulated” to mean the regulation member rotation is prohibited in the rotational direction.  
 Regarding claim 8, prior art does not make obvious the claim limitation “a regulation member housed in the main body and surrounding the rotary shaft to connect movably in an axial direction to the rotary shaft, so as to move between a regulation position where the rotation of the rotary shaft is prohibited and regulated and a non-regulation position where the rotation is not regulated, a rotary drive of the regulation member about a rotation axis of the rotary shaft being regulated.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753